 

      
 
   
    
 

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STeTES Dy URT = | f [= Dp

Eastern District of California

5,

  

 

 

 

 

 

 

JAN 18 2019
United States of America ) CLERK, US. DisTR
E ‘ " K ICT COUR
Vv. ) aneeh DISTRICT OF CALIFORNIA
) Case No. DEPUTY CLEAR —¢&
)
XAVIER ALEXANDER SPEROPOULOS and :
LAUREN CROWE. 219-MJ- 0019 EFB
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 1, 2018 to Present in the counties of Placer and Sacramento in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description
Title 21 U.S.C. § 841(a)(1) Distribution of a Controlled Substance
Title 21 U.S.C. § 846 Conspiracy to Distribute a Controlled Substance

This criminal complaint is based on these facts:

(see attachment)

XI Continued on the attached sheet.

Aa bb

Complainant's signature

Trevor R. Covert
United States Postal Inspector
Printed name and title

Sworn to before me and signed in my presence. —
700 ~~

pate: /—/ é 5 PE, 5
Judge's signature

?
City and state: Be SA VW 0 - C ; Edmund F. Brennan, U.S. Magistrate Judge
f

Printed name-and title

 

 

 

 
 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND SEARCH WARRANT

I, Trevor R. Covert, being duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND

1. [have been a Postal Inspector since April 2012. I am currently assigned to the
Sacramento Domicile, San Francisco Division, of the United States Postal Inspection Service
(“USPIS”). My current assignment is to investigate the unlawful transportation of contraband,
including controlled substances and proceeds of the sale of controlled substances, through the

United States Mail.

2. attended the United States Postal Inspection Service Basic Inspector Training in
Potomac, Maryland. I also completed a forty-hour Prohibited Mailings Narcotics training with
the United States Postal Inspection Service. Through my training, experience, and interaction
with other experienced Postal Inspectors, ‘Task Force Officers, and other drug investigators, I
have become familiar with the methods employed by drug traffickers to smuggle, safeguard,
store, transport, and distribute drugs; to collect and conceal drug-related proceeds; and to
communicate with other participants to accomplish such objectives. I have received specialized
training in narcotics investigation matters including, but not limited to, drug interdiction, drug

detection, and money laundering techniques and schemes.

3. Ihave participated in at least thirty investigations targeting individuals and organizations
trafficking heroin, cocaine, marijuana, methamphetamine, and other controlled substances.
During the course of these investigations, I have become familiar with the manner in which drug
traffickers use the mail to conduct their illegal operations. I have written at least one hundred |

search warrants related to parcel interdiction efforts.

4, lama “Federal law enforcement officer” within the meaning of Rule 41(a)(2)(C) of the
Federal Rules of Criminal Procedure, that is, a federal law enforcement agent engaged in

enforcing criminal laws and authorized to request a search warrant.

 
Il. PURPOSE

5. The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This Affidavit is
intended to show that there is sufficient probable cause for the requested warrants and
does not set forth all of my knowledge about this matter. Rather, I make this affidavit in

support of an application for a warrant to search:

(1) 343 Sawtell Road, Roseville, CA 95678 (hereafter referred to as the
SUBJECT RESIDENCE), further described in Attachment A-1;

(2) a 2018 Grey in color Honda Civic with paper dealership license plate “Elk
Grove Honda”, bearing Vehicle Identification Number (“VIN”)
2HGFC2F71JH544412 (hereafter referred to as SUBJECT VEHICLE 1),
further described in Attachment A-2; .

(3) a 2012 Grey in color Hyundai Sonata, California license plate 6VOB671,
bearing Vehicle Identification Number (“VIN”) KMHEC4A42CA025191
(hereafter referred to as SUBJECT VEHICLE 2), further described in
Attachment A-3;

the seizure of the items described in Attachment B;

and,

a criminal complaint naming XAVIER ALEXANDER SPEROPOULOS and
LAUREN CROWE.

For violations of:

a. Title 21 U.S.C. § 841(a)(1) (Distribution of a Controlled Substance);
b. Title 21 U.S.C. § 846 (Conspiracy to Distribute a Controlled Substance).

2

 
HW. OVERVIEW

6. During this investigation, Federal Law Enforcement Officers have: (1) observed
XAVIER ALEXANDER SPEROPOULOS (“SPEROPOULOS”), and his co-conspirator
LAUREN .CROWE (“CROWE?”), place parcels containing narcotics into the United States Postal
Service (“USPS”) mail system; (2) conducted four undercover purchases of marijuana from dark

web marketplace vendors believed to be controlled by SPEROPOULOS and CROWE.. In doing
so, SPEROPOULOS and CROWE are:

a. Distributing controlled substances.
i. Under 21 U.S.C. § 841(a)(1), “it shall be unlawful for any person
knowingly or intentionally to manufacture, distribute, or dispense, or

possess with intent to manufacture, distribute, or dispense, a controlled

substance.”

b. Conspiring to distribute controlled substances.
i. Under 21 U.S.C. § 846, “any person who attempts or conspires to
commit any offense defined in this subchapter shall be subject to the

same penalties as those prescribed for the offense, the commission of

which was the object of the attempt or conspiracy.”

IV. TECHNICAL BACKGROUND

7. Digital currency (also known as crypto-currency) is generally defined as an electronic-
sourced unit of value that can be used as a substitute for fiat currency (i.e. currency created and
regulated by a government.) Digital currency exists entirely on the Internet and is not stored in
any physical form. Digital currency is not issued by any government, bank, or company and is
instead generated and controlled through computer software operating on a decentralized peer-
to-peer network. Digital currency is not illegal in the United States and may be used for

legitimate financial transactions. However, digital currency is often used for conducting illegal

transactions, such as the sale of controlled substances.

 
8.  Bitcoin is a type of digital currency. Bitcoin payments are recorded in a public ledger
that is maintained by peer-to-peer verification and is thus not maintained by a single
administrator or entity. Individuals can acquire Bitcoins either by “mining” or by purchasing
Bitcoins from other individuals. An individual can “mine” for Bitcoins by allowing his/her
computing power to verify and record the Bitcoin payments into a public ledger. Individuals are

rewarded for this by being given newly created Bitcoins.

9. | Anindividual can send and receive Bitcoins through peer-to-peer digital transactions or
by using a third-party broker. Such transactions can be done on any type of computer, including

laptop computers and smart phones.

10. Bitcoins can be stored in digital “wallets.” A digital wallet essentially stores the access
code that allows an individual to conduct Bitcoin transactions on the public ledger. To access
Bitcoins on the public ledger, an individual must use a public address (or “public key”) and a
private address (or “private key.”) The public address can be analogized to an account number

while the private key is like the password to access that account.

11. Even though the public addresses of those engaging in Bitcoin transactions are recorded
on the public ledger, the true identities of the individuals or entities behind the public addresses
are not recorded. If, however, a real individual or entity is linked to a public address, it would be
possible to determine what transactions were conducted by that individual or entity. Bitcoin

transactions are, therefore, described as “pseudonymous,” meaning they are partially anonymous.

12. Through the dark web or darknet, i.e. websites accessible only through encrypted means,
individuals have established online marketplaces, such as the Silk Road, for narcotics and other
illegal items. These markets often only accept payment through digital currencies, such as
Bitcoin. Accordingly, a large amount of Bitcoin sales or purchases by an individual is often an
indicator that the individual is involved in narcotics trafficking or the distribution of other illegal
items. Individuals intending to purchase illegal items on Silk Road-like websites need to
purchase or barter for Bitcoins. Further, individuals who have received Bitcoin as proceeds of

illegal sales on Silk Road-like websites need to sell their Bitcoin to convert them to fiat

 
(government-backed) currency. Such purchases and sales are often facilitated by peer-to-peer

Bitcoin exchangers who advertise their services on websites designed to facilitate such

transactions.

13. Dark web sites, such as Silk Road, AlphaBay, Wall Street, and Dream, operate on “The
Onion Router” or “TOR” network. The TOR network (“TOR”) is a special network of
computers on the Internet, distributed around the world, that is designed to conceal the true
Internet Protocol (“IP”) addresses of the computers accessing the network, and, thereby, the
locations and identities of the network’s users. TOR likewise enables websites to operate on the
network in a way that conceals the true IP addresses of the computer servers hosting the
websites, which are referred to as “hidden services” on the TOR network. Such “hidden
services” operating on TOR have complex web addresses, which are many times generated by a
computer algorithm, ending in “.onion” and can only be accessed through specific web browser

software designed to access the TOR network.

Vz FACTS ESTABLISHING PROBABLE CAUSE

A. Exploratory purchases of the NCIDE task force

14. Iam part of the Northern California Illicit Digital Economy (NCIDE) task force of
Homeland Security Investigations (“HSI”), the Federal Bureau of Investigation (“FBI’’), the
Drug Enforcement Administration (“DEA”) and the United States Postal Inspection Service
(“USPIS”). As a function of this task force, investigators regularly purchase narcotics utilizing
both digital and fiat currencies, from the persons operating and illegally selling narcotics on the
“clear” portion of the internet, from the “dark” portion of the internet and from various social
media platforms. Investigators conduct the undercover purchases of narcotics to assist in the

effort to identify the suspects operating such illicit sites.

15. Onor about July 01, 2018, the NCIDE task force opened a joint investigation of
DankStix (“DANKSTIX”) a Dream Market based vendor involved in shipping controlled
substances via the USPS. |

 
 

16. DANKSTIX joined the Dream marketplace on October 09, 2017 and offers marijuana
products in various forms to include cartridges, wax, THC powder, “terpene sauce,” pre-rolled
weed cigars, and marijuana buds up to pound quantities. As of January 10, 2019, DANKSTIX

has 1050 reviews with a rating of 4.88 out of 5 stars.

17. DANKSTIX regularly posts on the Dread dark web forums and allows direct deals
through the Wickr encrypted chat application. During the course of this investigation, case
agents have placed orders from DANKSTIX on the Dream marketplace as well as through
Wickr.

18. On July 03, 2018, law enforcement placed an order with DANKSTIX on the Dream
Market to purchase a half pound of marijuana. The undercover buy was conducted using Bitcoin
as payment. On July 07, 2018, law enforcement received the undercover purchase via the USPS
mail. The parcel was a USPS Priority Mail Padded Flat Rate Envelope which listed the sender
name as “RICHARD TIMA 5240 FITZWILLIAM WAY SACRAMENTO CA 95823-4122”.
Once opened, law enforcement discovered the parcel contained a mylar bag. Inside the mylar
bag, was a clear, vacuum sealed, food-saver style plastic bag which contained suspected
marijuana. The weight of the marijuana, including the plastic bag, was determined to be 240

grams.

19, On September 25, 2018, law enforcement placed an order with DANKSTIX on the
Dream Market to purchase a half pound of marijuana. The undercover buy was conducted using
Bitcoin as payment. On September 28, 2018, law enforcement received the undercover purchase
via the USPS mail. The parcel was a USPS Priority Mail Padded Flat Rate Envelope which
listed the sender name as “ARIANNA GRAZIA SMITH 5265 MADDUX WAY ROSEVILLE,
CA 95747-9298”. Once opened, law enforcement discovered the parcel contained a mylar bag.
Inside the mylar bag, was a clear, vacuum sealed, food-saver style plastic bag which contained
suspected marijuana. The weight of the marijuana, including the plastic bag, was determined to

be 264 grams.
 

20. On October 29, 2018, law enforcement placed an order with DANKSTIX through Wickr
to negotiate a direct deal purchase of marijuana. The undercover buy was conducted using |
Bitcoin as payment. On November 2, 2018, law enforcement received the undercover purchase
via the USPS mail. The parcel was a USPS Priority Mail Padded Flat Rate Envelope which
listed the sender name as “LAURIE MILTON 1207 WILLIAM WAY ROSEVILLE CA 95678-
2022”. Once opened, law enforcement discovered the parcel contained a mylar bag. Inside the
mylar bag, was a clear, vacuum sealed, food-saver style plastic bag which contained suspected

marijuana. The weight of the marijuana, including the plastic bag, was determined to be 300

grams.

21. On November 10, 2018, law enforcement placed an order with DANKSTIX on the
Dream Market to purchase a quarter pound of marijuana. The undercover buy was conducted
using Bitcoin as payment. On November 16, 2018, law enforcement received the undercover
purchase via the USPS mail. The parcel was a USPS Priority Mail Padded Flat Rate Envelope
which listed the sender name as “DANIEL EVANS 236 DIAMOND OAKS RD ROSEVILLE
CA 95678-1007”. Once opened, law enforcement discovered the parcel contained a mylar bag.
Inside the mylar bag, was a clear, vacuum sealed, food-saver style plastic bag which contained
suspected marijuana. The weight of the marijuana, including the plastic bag, was determined to

be 131 grams.

B. Shipper identification and surveillance

22. On or about October 16, 2018, USPIS analysts, using USPIS tools and databases,

identified two email addresses used by DANKSTIX, dankstix@secmail[.|pro and
dankstix@protonmail[.Jcom. Using USPS tools, analysts identified a USPS customer

registration account using the email address dankstix@secmail[.]pro. The following identifiers
were associated with the customer:

e User ID: 152255657

e User name: ryanjones12

e Name/Company: ryan jones

e Address: 12231 Main St., Unit 911, San Antonio, FL 33576-7242
e Phone: (800) 384-9382

e Email: dankstix@secmaill.]pro

e Last Login Date: July 19, 2018

e Internet Protocol (IP) address: 207.189.24.180

23. The physical address used in the customer registration account is the address of a USPS
Post Office in San Antonio, FL. The IP address used to create the account is associated with a
Virtual Private Network (VPN) provider and is used to obfuscate the account user’s activity.
The same IP address was used on USPS systems approximately three minutes earlier to access a
different USPS customer registration account. The following identifiers were associated with the
customer:
e User ID: 112807844
e User Name: speropoulos1
e Name/Company: Mr Xavier a speropoulos/javiresell
e 244 Halley Glen Dr., Roseville, CA 95678-6046
e Phone: (916) 472-8757
e Email: speropoulos@gmail[.Jcom
e Last Login Date: August 8, 2018
e Internet Protocol (IP) address:
o 2601.204:e000:1ad0:18ee:8ee2:6717:2143 (August 8, 2018)
o 207.189.24.180 (July 19, 2018)

24. | The customer registration account was also associated with a second physical address, 5
Marcia Way Apt. 222, Roseville, CA 95747. It appeared that the user may have been attempting
to change the address within the USPS customer registration interface but did not submit an
official USPS Change of Address request. USPS records revealed SPEROPOULOS has address
histories at both the 244 Haley Glen Dr., Roseville, CA 95678 and the 5 Marcia Way Apt. 222,
Roseville, CA 95747 addresses.

25, A search for the address, “5 Marcia Way Apt. 222, Roseville, CA 95747” was conducted,

using an online public and proprietary records database to verify names and addresses. That

 
search confirmed SPEROPOULOS and CROWE associate to the address. During the course of
the investigation law enforcement discovered SPEROPOULOS and CROWE moved from “5
Marcia Way Apt. 222, Roseville, CA 95747” to the SUBJECT RESIDENCE on or about
November 13, 2018. This was later confirmed through surveillance and an official USPS
Change of Address form submitted to the USPS.

26. Law enforcement conducted open source databases and/or social media inquiries and
located several social media accounts associated to SPEROPOULOS and CROWE. Those social
media accounts indicate that SPEROPOULOS and CROWE are romantically involved. In one
such site, SPEROPOULOS indicates, “I want to create a community for the crypto hobbyist and

stoner enthusiasts. With discussion and good vibes all around”.

fF lauren.crowee

    

Photo 1 — SPEROPOULOS and CROWE

27. US Postal Inspectors conducted an in depth review of all the of sender names, sender
addresses, parcel label similarities, packaging similarities, and mailing location data and
determined in total, between July 2018 and January 10, 2019, US Postal Inspectors identified
over 250 parcels mailed by DANKSTIX. A large amount the DANKSTIX parcels were mailed

 
using USPS Priority Mail Padded Flat Rate Envelopes. USPS Priority Mail Padded Flat Rate
Envelopes are not readily available to USPS customers in post office lobbies and have to be
specifically ordered through USPS. A search in USPS records and databases determined the
postage for all of the DANKSTIX parcels was provided by “easypost” or “shippo” (online
postage providers), through a third party vendors that sells postage online and accepts Bitcoin as

payment.

28. Onor about October 18, 2018, US Postal Inspectors discovered four suspected narcotics
parcels associated to DANKSTIX, with the return address of “JOHN MURPHY 7476
THOUSAND OAKS DR LINCOLN, CA 95648” were mailed from the Lincoln post office
located at 200 Gateway Drive, Lincoln, CA 95648. Law enforcement noticed several anomalies
that, based on their training and experience, are characteristics of parcels containing controlled
substances. Law enforcement reviewed the surveillance video at the Lincoln post office and

determined CROWE mailed the four parcels.

re at he Reed Fy

 

Photo 2 —- CROWE entering the Lincoln post office

10

 
 

29. On November 13, 2018, law enforcement conducted surveillance at the SUBJECT
RESIDENCE. At approximately 11:18 am., SPEROPOULOS departs the SUBJECT
RESIDENCE in SUBJECT VEHICLE 1. Law enforcement conducted mobile surveillance and
followed SUBJECT VEHICLE 1 to Community Health Solutions located at 5852 88" Street,
Sacramento, CA 95828, which is a medical marijuana dispensary. I believe that

SPEROPOULOS is employed at this business.

30. At approximately 1:23 p.m., CROWE departs the SUBJECT RESIDENCE in SUBJECT
VEHICLE 2. Law enforcement conducted mobile surveillance and followed CROWE to several
business establishments in Roseville, CA. At approximately 3:12 p.m., law enforcement
observed CROWE enter the Lincoln post office located at 200 Gateway Drive, Lincoln, CA
95648 carrying a white USPS postal tub. US Postal Inspectors determined five suspected
narcotics parcels associated to DANKSTIX with the return address of “5500 BIG HILL RD
LINCOLN CA 95648” were mailed from the Lincoln post office. Law enforcement noticed
several anomalies that, based on their training and experience, are characteristics of parcels
containing controlled substances. Law enforcement reviewed the surveillance video at the

Lincoln post office and determined CROWE mailed the five parcels.

Se ebre! brs nee

 

11

 
 

Photo 3 - CROWE entering the Lincoln post office

31. Law enforcement continued mobile surveillance on CROWE in SUBJECT VEHICLE 2.
At approximately 3:43 p.m., law enforcement observed CROWE enter the Rocklin post office
located at 5515 Pacific Street, Rocklin, CA 95677 carrying a white USPS postal tub. At
approximately 3:48 p.m., law enforcement entered the Rocklin post office and observed five
parcels that had been deposited into the parcel drop box. Law enforcement noticed several
anomalies that, based on their training and experience, are characteristics of parcels containing
controlled substances. Law enforcement photographed the five suspected narcotics parcels and
noted they all bore the return address of “MICHAEL HAKEEM BAKER 1708 BRODEA LN,
ROCKLIN CA 95765-5585”. At approximately 7:02 p.m., CROWE returned to the SUBJECT
RESIDENCE in SUBJECT VEHICLE 2.

32. Onor about November 28, 2018, US Postal Inspectors discovered three suspected
narcotics parcels associated to DANKSTIX, with the return address of “NATALIE
SINGLETON 2573 OLD KENMARE RD LINCOLN CA 95648” were mailed from the Lincoln
post office located at 200 Gateway Drive, Lincoln, CA 95648. Law enforcement noticed several
anomalies that, based on their training and experience, are characteristics of parcels containing
controlled substances. Law enforcement reviewed the surveillance video at the Lincoln post

office and determined CROWE mailed the three parcels.

12
 

Photo 4—- CROWE entering the Lincoln post office

33. On November 29, 2018, law enforcement conducted surveillance at the SUBJECT
RESIDENCE. At approximately 1:30 p.m., an orange in color Kia Soul bearing California
license plate 6URR607 arrived at the SUBJECT RESIDENCE, operated by an unknown
Caucasian female. At approximately 2:05 pm., CROWE and the unknown Caucasian female exit
the SUBJECT RESIDENCE and depart in the Kia Soul. Law enforcement conducted mobile
surveillance and followed the Kia Soul to the leasing office of their old apartment complex
located at 5 Marcia Way, Roseville, CA 95747. At approximately 2:10 p.m., the Kia Soul
departs the leasing office and law enforcement continue mobile surveillance. At approximately
2:24 p.m., the Kia Soul arrives at the Rocklin post office located at 5515 Pacific Street, Rocklin,
CA 95677. CROWE exists the Kia Soul with several boxes and enters the Rocklin post office.
At approximately 2:25 p.m., law enforcement enter the Rocklin post office and observed four
parcels that had been deposited into the parcel drop box. Law enforcement noticed several
anomalies that, based on their training and experience, are characteristics of parcels containing
controlled substances: Law enforcement photographed the four suspected narcotics parcels and
noted they all bore the return address of “STEVE LAWTON RIDGEWAY 5040 3” ST
ROCKLIN CA 95677-2313”.

13

 
34. On or about December 04, 2018, US Postal Inspectors discovered nine suspected
narcotics parcels associated to DANKSTIX that were mailed from the Lincoln post office
located at 200 Gateway Drive, Lincoln, CA 95648. Five of the nine parcels had the return
address of “JAMES HUNTER 1190 TOYON CIR LINCOLN CA 95648” and the other four had
the return address of ‘RONALD BAUGH 1670 DELTA WIND LN LINCOLN CA 95648”.
Law enforcement noticed several anomalies that, based on their training and experience, are
characteristics of parcels containing controlled substances. Law enforcement reviewed the

surveillance video at the Lincoln post office and determined SPEROPOULOS mailed the nine

parcels.

 

oe ee

Photo 5-— SPEROPOULOS entering the Lincoln post office

35. On December 10, 2018, law enforcement took custody of the USPS Priority Mail Padded
Flat Rate Envelope bearing tracking number 9405 5368 9784 6589 9363 56 with the return
address of ‘RONALD BAUGH 1670 DELTA WIND LN LINCOLN CA 95648” (“DECEMBER
PARCEL”) that was mailed by SPEROPOULOS at the Lincoln post office on December 03,

2018.

14

 
36. On December 12, 2018, law enforcement secured a federal search warrant (2:18-S W-
1009-AC) to open the DECEMBER PARCEL and examine its contents. Later that day, law
enforcement executed the search warrant on the DECEMBER PARCEL. Once opened, law
enforcement discovered the parcel contained a mylar bag. Inside the mylar bag, was a clear,
vacuum sealed, food-saver style plastic bag which contained suspected concentrated
marijuana/THC. The weight of the marijuana, including the plastic bag, was determined to be 10

grams.

37. On January 02, 2019, law enforcement conducted surveillance at the Lincoln post office,
located at 200 Gateway Drive, Lincoln, CA 95648. At approximately 12:35 p.m., law
enforcement observed CROWE arrive at the Lincoln post office in SUBJECT VEHICLE 1. At
approximately 12:36 p.m., CROWE is observed exiting SUBJECT VEHICLE 1 carrying a white
USPS postal tub and entering the Lincoln post office. CROWE exits the post office a short time
later carrying a white postal tub. CROWE then gets into SUBJECT VEHICLE 1 and drives to
the blue collection box positioned in front of the post office. CROWE deposits three parcels into

the blue collection box and exits the facility.

 

Photo 6 ~ CROWE mailing at the Lincoln post office

iS

 

 
38. US Postal Inspectors immediately retrieved all the parcels mailed by CROWE and
photographed them. CROWE mailed a total of eight parcels. Five parcels were mailed from
inside the post office lobby drop box which all had the same return address “CECILIA M
GROVE 177 IST LINCOLN CA 95648-1728” and going to destinations I know to be regions
where drugs are often shipped from California (New York, North Carolina, Kentucky and Ohio).
Three parcels were deposited into the blue collection box which all had the same return address
“EMILY LEWIS 6222 LONETREE BLVD ROCKLIN CA 95765-3790” and going to
destinations I know to be regions where drugs are often shipped from California (Arkansas,
South Carolina and Washington D.C.). When handling the parcels dropped off by CROWE,
many of the parcels had a strong odor of marijuana emanating from their contents. Out of the
eight parcels mailed by CROWE, law enforcement detained one parcel (“JANUARY PARCEL”)

for further investigation and placed the remaining seven parcels back into the USPS mail stream.

39. On January 04, 2018, law enforcement secured a federal search warrant to open the
JANUARY PARCEL and examine its contents. Later that day, law enforcement executed the
search warrant on the JANUARY PARCEL. Once opened, law enforcement discovered the
parcel contained two mylar bags. Inside both mylar bags, was a clear, vacuum sealed, food-
saver style plastic bag which contained suspected marijuana: The weight of first bag of
suspected marijuana was 491 grams. The weight of the second bag of suspected marijuana was
73 grams. The combined weight of the marijuana, including the plastic bag, was determined to .

be 564 grams.

C. December 11, 2018 trash pull of SUBJECT RESIDENCE

40. On December 11, 2018, law enforcement conducted a trash pull at the SUBJECT
RESIDENCE. Inside the trash, law enforcement observed and photographed numerous items
that based upon their training and experience were indicative of narcotics trafficking. Law
enforcement observed; marijuana remnants, marijuana stems, vacuum sealer rolls, turkey bags,
used rubber gloves, “DYMO” 4” x 6”shipping labels, oxygen indicators, empty box of rubber
gloves, indicia in SPEROPOULOS’ name, a brown “Amazon” shipping box addressed to
“Xavier Speropoulos 343 Sawtell Rd Roseville, CA 95678-7181”, and a large amount of

16

 

 
 

discarded “TO EXPOSE ADHESIVE REMOVE LINERS” that I know through my training and
experience come from USPS Priority Mail Padded Flat Rate Envelopes. USPS Priority Mail
Padded Flat Rate Envelopes are self-adhesive in which the liner is removed to seal the parcel.

As previously noted, a large amount the parcels attributed to DANKSTIX were mailed with

~ USPS Priority Mail Padded Flat Rate Envelopes. USPS Priority Mail Padded Flat Rate
Envelopes are not readily available to USPS customers in post office lobbies and have to be

specifically ordered through USPS.

 

Photo 6 — Trash pull

D. USPS Victory Packing Shipping records

41. | A search of USPS records and databases revealed six orders of USPS Priority Mail
Padded Flat Rate Envelopes were shipped to SPEROPOULOS and CROWE. On or about
August 09, 2018 and August 29, 2018, USPS mailed SPEROPOULOS two orders totaling 190
USPS Priority Mail Padded Flat Rate Envelopes to 244 Halley Glen Dr. Roseville, CA 95678.
On or about August 09, 2018 and August 29, 2018, USPS mailed CROWE two orders totaling
190 USPS Priority Mail Padded Flat Rate Envelopes to 5 Marcia Way Apt. 222 Roseville, CA

17

 
95678. On December 05, 2018, USPS mailed CROWE two orders totaling 190 USPS Priority
Mail Padded Flat Rate Envelopes to the SUBJECT RESIDENCE.

42.

VI. METHODS AND MEANS OF USING THE UNITED STATES MAIL

Based on my experience, training, and discussions with other law enforcement officers

experienced in drug investigations, I know that certain indicators exist when persons use the

United States Mail to ship controlled substances from one location to another. Indicators for

parcels that contain controlled substances and/or proceeds from controlled substances include,

but are not limited to, the following:

a.

It is common practice for shippers of the controlled substances to use Express Mail and
Priority Mail because the drugs arrive at the destination more quickly and ona
predictable date. Express Mail and Priority Mail, when paired with a special service
such as delivery confirmation, allow traffickers to monitor the progress of the shipment
of controlled substances. Traffickers pay for the benefit of being able to confirm the
delivery of the parcel by checking the Postal Service Internet website and/or calling the

local post office.

Packages containing controlled substances or proceeds have, in many instances, a
fictitious return address, incomplete return address, no return address, a return address
that is the same as the addressee address, or a return address that does not match the
place from which the parcel was mailed. These packages are also sometimes addressed
to or from a commercial mail receiving agency (e.g., Mail Boxes Etc.). A shipper may
also mail the parcel containing controlled substances from an area different from the
return address on the parcel because: (1) the return address is fictitious or (2) the shipper
is attempting to conceal the actual location from which the parcel was mailed. These
practices are used by narcotics traffickers to hide from law enforcement officials the true

identity of the persons shipping and/or receiving the controlled substances or proceeds.

Individuals involved in the trafficking of controlled substances through the United States

Mail will send and receive Express or Priority mailings on a more frequent basis than a

18

 

 
normal postal customer. Drug traffickers use Express Mail and Priority Mail at a higher
rate due to their frequent exchanges of controlled substances and the proceeds from the

sale of these controlled substances.

d. Jn order to conceal the distinctive smell of controlled substances from narcotics
detection dogs, these packages tend to be wrapped excessively in bubble-pack and
wrapping plastic, and are sometimes sealed with the use of tape around all seams. In
addition, the parcels often contain other smaller parcels which are carefully sealed to
prevent the escape of odors. Perfumes, coffee, dryer sheets, tobacco, or other substances
with strong odors are also sometimes used to mask the odor of the controlled substances
being shipped. Drug traffickers often use heat/vacuum sealed plastic bags, and/or re-

sealed cans in an attempt to prevent the escape of orders.

e. California is typically a source state for drugs, especially marijuana. Jt is common for -
individuals in California to mail parcels containing narcotics to other states and then

receive mail parcels containing cash payments in return.

43. Based on my training and experience, I know that parcels shipped by drug traffickers
sometimes contain information and documentation related to the sales and distribution of
controlled substances. The documentation can include, but is not limited to, information and
instructions on the breakdown and distribution of the controlled substances at the destination;
information on the use and effects of the various controlled substances; information about the

actual sender; pay/owe sheets; and information and instructions for ordering future controlled

substances.

44, Drug traffickers who use the United States Mail and other carriers as a means of
distributing controlled substances, paraphernalia, and proceeds, and as a means of
communicating with co-conspirators often include the following in parcels relating to their
trafficking activity, all of which are evidence, fruits, proceeds, and/or instrumentalities of ~

violations of 21 U.S.C. §§ 841(a)(1), 843(b), and 846:

19

 

 
Controlled substances, including heroin, cocaine, methamphetamine, and marijuana.

Packaging, baggies, and cutting agents, including items used to conceal the odor of
narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other substances with a

strong odor.

Records reflecting the mailing or receipt of packages through Express Mail, Priority

Mail, Federal Express, UPS or any other common carrier.

United States and foreign currency, securities, precious metals, jewelry, stocks,
bonds, in amounts exceeding $500, including financial records related to the
laundering of illicitly obtained monies and/or other forms of assets, including United
States currency acquired through the sales, trafficking, or distribution of controlled

substances.

Records reflecting or relating to the transporting, ordering, purchasing, and/or
distribution of controlled substances, including but not limited to books, receipts,
notes, ledgers, pay and owe sheets, correspondence, records noting price, quantity,
date and/or times when controlled substances were purchased, possessed, transferred,

distributed, sold or concealed.

Records reflecting or relating to co-conspirators, including but not limited to
personal notes, correspondence, cables, telegrams, personal address lists, listings of
telephone numbers, and other items reflecting names, addresses, telephone numbers,
communications, and illegal activities of associates and conspirators in controlled

substance trafficking activities.
Indicia or other forms of evidence showing dominion and control, or ownership of

mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or containers

related to the storage of controlled substances or proceeds.

20

 
 

 

VII. SEARCH OF DIGITAL INFORMATION

45. Your affiant is aware that users and vendors of online black markets use a computer to
access the dark web where online black markets are located. Your affiant is also aware that
individuals must use an electronic device to locate and communicate with bitcoin exchangers and
purchase bitcoins. Users have to establish an account on an online black market’s website to
purchase goods and also establish accounts to initiate initial trades with bitcoin exchangers.
Users also must establish electronic wallets to receive and send bitcoins to purchase drugs.

These wallets are electronic in nature and may be stored on mobile devices (phones or tablets),
external or removable media, and/or computers. Your affiant is aware that once contact is made
with a bitcoin exchanger on a digital currency exchange platform such as localbitcoins.com, all
subsequent contact and transactions can be conducted from one phone to the other during a face
to face transaction, exchanging currency for bitcoins. Your affiant is also aware that users can
back-up wallets to paper printouts that would contain information to restore the wallet in an
electronic form (cold storage). Passwords for access to online black markets, as well as for
electronic wallets, are typically complex and are often written down or saved in an accessible
manner on paper or on some electronic device. Your affiant believes that these are located in the
SUBJECT RESIDENCE, SUBJECT VEHICLE 1, SUBJECT VEHICLE 2 and on the persons of
SPEROPOULOS and CROWE.

46. As described above and in Attachment B, your affiant submits that computers, smart
phones, and possibly other storage media will be found within the SUBJECT RESIDENCE,
SUBJECT VEHICLE 1, SUBJECT VEHICLE 2 and on the persons of SPEROPOULOS and
CROWE and there is probable cause to search and seize those items for the reasons stated below.
Some of these electronic records might take the form of files, documents, and other data that is
user-generated. Some of these electronic records, as explained below, might take a form that
becomes meaningful only upon forensic analysis. Furthermore, your affiant submits that
sufficient probable cause has been established to search and seize any online black-market
vendor accounts, online digital currency exchange platform accounts, and the data contained

therein. Due to the inherent illicit and anonymous nature of these accounts, and that there is no

21

 

 
identified service provider for these accounts, legitimate, compliant or not, to which legal

process may be served; your affiant believes this to be the only manner to recover said evidence.

47. For example, based on my knowledge, training, and experience, your affiant is aware that
a powered-on computer maintains volatile data. Volatile data can be defined as active
information temporarily reflecting a computer's current state including registers, caches, physical
and virtual memory, network connections, network shares, running processes, disks (floppy, tape
and/or CD-ROM), and printing activity. Collected volatile data may contain such information as
opened files, connections to other computers, passwords used for encryption, the presence of
anti-forensic tools, or the presence of programs loaded in memory that would otherwise go
unnoticed. Volatile data and its corresponding evidentiary value is lost when a computer is

powered-off and unplugged.

48. Based on my knowledge, training, and experience, your affiant knows that computer files
or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little to no cost. Even when files
have been deleted, they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by new
data. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
space—that is, in space on the storage medium that is not currently being used by an active
file—for long periods of time before they are overwritten. In addition, a computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file.

49. Also, again based on your affiant’s training and experience, wholly apart from user-
generated files, computer storage media—in particular, computers’ internal hard drives—contain
electronic evidence of how a computer has been used, what it has been used for, and who has
used it. This evidence can take the form of operating system configurations, artifacts from
operating system or application operation; file system data structures, and virtual memory

“swap” or paging files. Computer users typically do not erase or delete this evidence, because

22

 

 
special software is typically required for that task. However, it is technically possible to delete
this information. Data on the storage medium not currently associated with any file can provide
evidence of a file that was once on the storage medium but has since been deleted or edited, or of
a deleted portion of a file (such as a paragraph that has been deleted from a word processing
file). Web browsers, e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and passwords. Operating
systems can record additional information, such as the attachment of peripherals, the attachment
of USB flash storage devices or other external storage media, and the times the computer was in
use. Computer file systems can record information about the dates files were created and the

sequence in which they were created.

50. As further described in Attachment B, this application seeks permission to locate not only
computer files that might serve as direct evidence of the crimes described on the warrant, but
also for evidence that establishes how computers were used, the purpose of their use, who used

them, and when.

51. Thus, the forensic analyst needs all assisting software (operating systems or interfaces,
and hardware drivers) and any applications software, which may have been used to create the
data (whether stored on hard drives or on external media), as well as all related instructional
manuals or other documentation and security devices. Moreover, searching computerized
information for evidence or instrumentalities of crime commonly requires the seizure of the
entire computer’s input/output periphery devices (including related documentation, passwords
and security devices) so that a qualified expert can accurately retrieve the system’s data in a

controlled environment.

52. In cases of this sort, laptop computers and/or smartphones are also used as
instrumentalities of the crime to commit offenses involving interstate drug sales and movement
of drug proceeds. Devices such as modems and routers can contain information about dates,
frequency, and computer(s) used to access the Internet. The laptop or smart phone may also

have fingerprints on them indicating the user of the computer and its components.

 

 
 

53. Similarly, files related to the purchasing and selling of controlled substances, as well as,
the movement of currency found on computers and other digital communications devices are
usually obtained from the Internet or the cellular data networks using application software which
often leaves files, logs or file remnants which would tend to show the identity of the person
engaging in the conduct as well as the method of location or creation of the data, search terms
used, exchange, transfer, distribution, possession or origin of the files. Files that have been
viewed via the Internet are sometimes automatically downloaded into a temporary internet
directory or “cache”. The browser often maintains a fixed amount of hard drive space devoted to
these files, and the files are only overwritten as they are replaced with more recently viewed
internet pages or if a user takes steps to delete them. Thus, the ability to retrieve residue of an
electronic file from a hard drive depends less on when the file was downloaded or viewed than

on a particular user’s operating system, storage capacity, and computer habits.

54. “User attribution” evidence can also be found on a computer and is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence. For example,
registry information, configuration files, user profiles, e-mail, e-mail address books, “chat,”
instant messaging logs, photographs, and correspondence (and the data associated with the
foregoing, such as file creation and last accessed dates) may be evidence of who used or
controlled the computer or storage medium at a relevant time. Your affiant knows from training
and experience that digital software or hardware exists that allows persons to share digital access
over wired or wireless networks allowing multiple persons to appear on the Internet from the
same IP address. Examination of these items can reveal information about the authorized or

unauthorized use of internet connection at the residence.

55. Searching the computer(s) for the evidence described in the attachment may require a
range of data analysis techniques. For example, information regarding user attribution or
internet use is located in various operating system log files that are not easily located or
reviewed. In addition, a person engaged in criminal activity will attempt to conceal evidence of
the activity by “hiding” files or giving them deceptive names. As explained above, because the
warrant calls for records of how a computer has been used, what it has been used for, and who

has used it, it is exceedingly likely that it will be necessary to thoroughly search storage media to

24
 

obtain evidence, including evidence that is not neatly organized into files or documents. Just as a
search of a premises for physical objects requires searching the entire premises for those objects
that are described by a warrant, a search of this location (the computer) for the things described
in this warrant will likely require a search among the data stored in storage media for the things
(including electronic data) called for by this warrant. Additionally, it is possible that files have
been deleted or edited, but that remnants of older versions are in unallocated space or slack
space. This, too, makes it exceedingly likely that in this case it will be necessary to use more

thorough techniques.

56. Based upon knowledge, training and experience, your affiant knows that a thorough
search for information stored in storage media often requires agents to seize most or all storage
media to be searched later in a controlled environment. This is often necessary to ensure the
accuracy and completeness of data recorded on the storage media, and to prevent the loss of the
data either from accidental or intentional destruction. Additionally, to properly examine the
storage media ina controlled environment, it is often necessary that some computer equipment,
peripherals, instructions, and software be seized and examined in the controlled environment.

This is true because of the following:

57. The nature of evidence: As noted above, not all evidence takes the form of documents
and files that can be easily viewed on-site. Analyzing evidence of how a computer has been
used, what it has been used for, and who has used it requires considerable time, and taking that
much time on premises could be unreasonable. Also, because computer evidence is extremely
vulnerable to tampering and destruction (both from external sources and from code embedded in
the system as a “booby-trap”), the controlled environment of a laboratory is essential to its

complete and accurate analysis.

58. The volume of evidence and time required for an examination: Storage media can store
the equivalent of millions of pages of information. Additionally, a suspect may try to conceal
criminal evidence; he or she might store it in random order with deceptive file names. This may
require searching authorities to peruse all the stored data to determine which particular files are

evidence or instrumentalities of crime. Analyzing evidence of how a computer has been used,

25
what it has been used for, and who has used it requires considerable time, and taking that much
time on premises could be unreasonable. As explained above, because the warrant calls for
forensic electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
examine storage media to obtain evidence. Reviewing information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and would be

impractical and invasive to attempt on-site.

59. Technical requirements: Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and configurations.
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site. The vast array of computer hardware and software available makes it difficult to
know before a search what tools or knowledge will be required to analyze the system and its data
on-site. However, taking the storage media off- site and reviewing it in a controlled environment

will allow its examination with the proper tools and knowledge.

60. Variety of forms of electronic media: Records sought under this warrant could be stored
in a variety of storage media formats that may require off-site reviewing with specialized

forensic tools.

61. Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing
the warrant conclude that it would be impractical to review the media on-site, the warrant I am
applying for would permit seizing or imaging storage media that reasonably appear to contain
some or all of the evidence described in the warrant, thus permitting its later examination
consistent with the warrant. The examination may require techniques, including but not limited
to, computer-assisted scans of the entire medium that might expose many parts of a hard drive to

human inspection in order to determine whether it is evidence described by the warrant.
VIII. REQUEST FOR SEALING

62. Finally, your affiant respectfully requests that this Court issue an order restricting, until

further order of the Court, this case, to include, the Application and Search Warrant. I believe

26

 

 

 
that restricting these documents are necessary to protect the identity of cooperating individuals,
because the items.and information to be seized are relevant to an ongoing investigation into a
criminal organization, and not all of the targets of this investigation will be searched at this time.
Based upon my training and experience, your affiant has learned that online criminals actively
search for criminal Affidavits and Search Warrants via the Internet and disseminate them to
others actively seeking out information over the Web and other sources concerning law
enforcement activity in this arena. Accordingly, premature disclosure of the contents of this
Affidavit and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

IX. CONCLUSION

63. Based on the facts set forth in this Affidavit, I believe there is probable cause that
evidence, fruits, proceeds, or instrumentalities of violations of 21 U.S.C. § 841(a)(1)
(Distribution of a Controlled Substance), and 21 U.S.C. § 846 (Conspiracy to Distribute a
Controlled Substance) are concealed in the locations identified in Attachment A-1, A-2 and A-3.
Accordingly, I respectfully request the issuance of a search warrant authorizing the search of the
locations described in Attachments A-1, A-2 and A-3, as well as the items described in

Attachment B.

[CONTINUED ON NEXT PAGE]

 

 
64. Furthermore, I believe that there is probable cause that XAVIER ALEXANDER
SPEROPOULOS and LAUREN CROWE committed those same crimes, thus supporting the

legal basis for the Court to issue an arrest warrant based on a criminal complaint.

I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.

Vii

Trevor R. Covert
United States Postal Inspector

L ome on January /4 2019

ZO
Zita a2

_ The 46nérablé Edmund F. Brennan

United States Magistrate Judge

 
 

 

 
 
     

—s

Gratit Rabenn

Assistant U.S. Attorney

28

 
ATTACHMENT A-1
LOCATION TO BE SEARCHED

SUBJECT RESIDENCE — The residence at 343 Sawtell Road Roseville, CA 95678 — The
property is further described as a four bedroom, 3 bathroom, single family home in Roseville,
California. The residence bears grey siding with white trim. The home has 343 displayed on

the front of the home.

 

The place to be searched includes all rooms, attics, basements, and all other parts therein, and
surrounding grounds, garages, storage rooms, or outbuildings of any kind, attached or
unattached, located on the SUBJECT RESIDENCE; any computer, digital devices, and digital
media located therein, where the items specified in Attachment B may be found; all vehicles
located at the SUBJECT RESIDENCE which fall under the dominion and control of the person
or persons associated with the SUBJECT RESIDENCE; and all internal and external
compartments and all containers that may be associated with the storage of controlled substances

or the proceeds of the sales of controlled substances or their instrumentalities contained within

the aforementioned place.

 

 
 

ATTACHMENT A-2
LOCATION TO BE SEARCHED

SUBJECT VEHICLE 1 — A 2018 Grey in color Honda Civic with paper dealership license
plate “Elk Grove Honda”, bearing Vehicle Identification Number (“VIN”)
2HGFC2F71JH544412, registered to Honda Lease Trust LSR and Xavier A. Speropoulos LSE
at 5 Marcia Way Apt 222 Roseville, CA 95747. The Honda Civic is grey in color and has four

doors.

 

The search of SUBJECT VEHICLE 1 is to include all internal and external compartments and
all containers that may be associated with the storage of controlled substances, proceeds of

controlled substances sales, digital media, or their instrumentalities contained within the

aforementioned vehicle.

 

 
ATTACHMENT A-3
LOCATION TO BE SEARCHED

SUBJECT VEHICLE 2 — A 2012 Grey in color Hyundai Sonata, California license plate
6VOB671, bearing Vehicle Identification Number (“VIN”) KMHEC4A42CA025191
registered to Virginia K. Crowe at 5 Marcia Way Apt 222 Roseville, CA 95747. The Hyundai

Sonata is grey in color and has four doors.

 

The search of SUBJECT VEHICLE 2 is to include all internal and external compartments and

all containers that may be associated with the storage of controlled substances, proceeds of

controlled substances sales, digital media, or their instrumentalities contained within the

aforementioned vehicle.

 
 

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including handmade or
mechanical form (such as printed, written, handwritten, or typed); photocopies or other
photographic form; and electrical, electronic, and magnetic form (such as computers, hard drives,
flash drives, tapes, cassettes, hard disks, floppy disks, diskettes, compact discs, CD-ROMs,
DVDs, optical discs, Zip cartridges, printer buffers, smart cards, or electronic notebooks, or any
other electronic storage medium) that constitute or contain evidence, instrumentalities, or fruits
of violations of 21 U.S.C. § 841(a)(1) (Distribution of a Controlled Substance); 21 U.S.C. § 846
(Conspiracy to Distribute a Controlled Substance).

1. All records relating to the violations described above, including:

a. any and all documents, records or information relating to the purchase, sale,

importation, possession, shipment, tracking, delivery or distribution of controlled substances;

b. any and all documents, records or information relating to the purchase, sale,

importation, possession, shipment, tracking, delivery or distribution of packaging materials;

Cc. any and all documents, records or information relating to the purchase, sale,

tracking, delivery or distribution of postage or express mail consignment;

d. any and all documents, records or information relating to the transfer, purchase,

sale or disposition of virtual currency;

e. any and all documents, records, or information relating to the access, creation and

maintenance of websites and hidden (Tor-based) services;

 

 
f. any and all documents, records, or information relating to email accounts used in

furtherance of these offenses;

g. any and all records or other items which are evidence of ownership or use of
computer equipment, including, but not limited to, sales receipts, bills for internet access,

handwritten notes and handwritten notes in computer manuals.

h. any and all records relating to indicia of occupancy, residency, and ownership or
use of the SUBJECT RESIDENCE, SUBJECT VEHICLE 1 and SUBJECT VEHICLE 2,
including, but not limited to, utility and telephone bills, cancelled envelopes, rental, purchase or

lease agreements, identification documents, and keys;

1. any and all records of any address and/or telephone books, rolodex indicia,
electronic organizers, telephone paging devices and the memory thereof, and any papers, records
or electronic data reflecting names, addresses, telephone numbers, pager numbers of co-
conspirators, sources of controlled substances and/or virtual currency, identifying information for

customers purchasing controlled substances and/or virtual currency;

j. all bank records, checks, credit card bills, account information, safe deposit box

information and other financial records;

k. all copies of income tax returns filed with the Internal Revenue Service (IRS) or

the California Franchise Tax Board;

1. all records related to the purchase of real estate or other assets, or the leasing of

storage units,

m. financial records for including foreign and domestic banking records, ledger

books, wire transfer instructions, and receipts for wire transfers,

n. bulk cash in excess of $1,000.

 
 

2. Any digital devices or other electronic storage media and/or their components used as a

means to commit the violations described above, including:

a. any digital device or other electronic storage media capable of being used to

commit, further, or store evidence or fruits of the offenses listed above;

b. any digital devices or other electronic storage media used to facilitate the
transmission, creation, display, encoding or storage of data, including word processing
equipment, modems, docking stations, monitors, cameras, printers, plotters, encryption devices,

and optical scanners;

c. any magnetic, electronic or optical storage device capable of storing data, such as
floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs, DVDs, optical disks, printer or
memory buffers, smart cards, PC cards, memory calculators, electronic dialers, electronic

notebooks, and personal digital assistants;

d. any documentation, operating logs and reference manuals regarding the operation

of the digital device or other electronic storage media or software;

e. any applications, utility programs, compilers, interpreters, and other software used
to facilitate direct or indirect communication with the computer hardware, storage devices, or

data to be searched;

f. any physical keys, encryption devices, dongles and similar physical items that are

necessary to gain access to the computer equipment, storage devices or data; and

g. any passwords, password files, seed words, test keys, encryption codes or other

information necessary to access the computer equipment, storage devices or data.

 
3. For any digital device or other electronic storage media upon which electronically stored
information that is called for by this warrant may be contained, or that may contain things

otherwise called for by this warrant:

a. evidence of who used, owned, or controlled the digital device or other electronic
storage media at the time the things described in this warrant were created, edited, or deleted,
such as logs, registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, "chat," instant messaging logs,

photographs, and correspondence;

b. evidence of software that would allow others to control the digital device or other
electronic storage media, such as viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security software designed to detect malicious

software;
c. evidence of the lack of such malicious software;
d. evidence of the attachment to the digital device of other storage devices or similar

containers for electronic evidence;

e. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the digital device or other electronic storage media;

f. evidence of the times the digital device or other electronic storage media was

used;

g. passwords, encryption keys, seed words, and other access devices that may be

necessary to access the digital device or other electronic storage media;

 
h. documentation and manuals that may be necessary to access the digital device or
other electronic storage media or to conduct a forensic examination of the digital device or other

electronic storage media;

i. __ contextual information necessary to understand the evidence described in this
attachment.
4. Records and things evidencing the use of an Internet Protocol (IP) address to

communicate with the internet, including:

a. routers, modems, and network equipment used to connect computers to the
internet; .

b. records of Internet Protocol addresses used;

c. records of internet activity, including firewall logs, caches, browser history and

cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into any

internet search engine, and records of user-typed web addresses.

5. Any and all hidden services accounts or encrypted chat applications used in furtherance
of the offenses described above, including, but not limited to, darknet market accounts,

associated darknet forum accounts, Tor-based email accounts, and Wickr handles and logins.

6. Any and all peer to peer (P2P) virtual currency trading platform accounts, with no
legitimate or identified service provider to which legal process may be served, used in
furtherance of the offenses described above, including, but not limited to, localbitcoins.com

accounts or bitcoin-ote internet relay chat channel accounts.

7. Virtual currency in any format, including but not limited to, wallets (digital and paper),

seed words, usernames and passwords, public keys (addresses) and private keys.

 

 

 
8. Fiat currency (U.S. dollars or other government issued currency).
9. Keys to storage units, suites, lockers and safe deposit boxes.

10. Firearms or other prohibited weapons that are not registered to XAVIER ALEXANDER .
SPEROPOULOS or CROWE or their cohabitants.

11. Controlled substances and associated paraphernalia.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA
AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS SPECIFICALLY
AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO THE EXTENT THAT
SUCH DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA CONSTITUTE
INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY DESCRIBED ABOVE, BUT ALSO
FOR THE PURPOSE OF CONDUCTING OFF-SITE EXAMINATIONS OF THEIR
CONTENTS FOR EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREMENTIONED CRIME.

 

 
